DETAILED ACTION
Claims 1-20 are pending before the Office for review.
In the response filed February 25, 2021:
Claims 1-13, 15 and 18-19 were amended.
No new matter is present.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 20 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 7, 2020.

Claim Interpretation
Applicant’s currently elected claims are directed towards a composition for polishing hard substrates. Applicant has several dependent claims directed towards properties of the composition (claims 2-5, 15-17). "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 14-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "a relatively low total connection" in claims 4 is a relative term which renders the claim indefinite.  The term "low" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what is considered a relatively low concentration.
Claim 14 comprises the indefinite language of “being configure to enable a cost savings.” This limitation merely states a function characteristic without providing any indication about how the functional characteristics is provided. The recited function characteristic does not follow from (is not an inherent property of) the recited composition, i.e. a multimodal diamond abrasive polishing composition comprising a first monocrystalline or polycrystalline diamond abrasive with a first particle size; and a 
Claim 15 comprises the indefinite language of “cost savings is via a substitution of polycrystalline diamond powder with monocrystalline diamond powder while minimizing the reduction in a material removal rate” however it is unclear if the claim requires a particular amount substitution. For the purpose of examination such property of “cost saving” will be considered an inherent functional property of Applicant’s claimed composition until clarity is provided.
Claims 16 and 17 comprises the indefinite language of “wherein a percentage of cost savings is…. greater than the percentage of reduction in material removal rate.” It is unclear how the composition’s “percentage of cost savings’ and “percentage of reduction of material removal rate” is being define. For the purpose of examination such property of will be considered an inherent functional property of Applicant’s claimed composition until clarity is provided.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claim 15 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant’s currently presented claim provides the limitation of wherein the cost savings is via a substitution of polycrystalline diamond powder with monocrystalline diamond powder while minimizing the reduction in a material removal rate. However Applicant’s currently presented claims do not require the inclusion of a polycrystalline diamond powder. Applicant’s currently presented claim requires either polycrystalline or monocrystalline. Therefore it fails to further limit a claim that comprises only monocrystalline diamond powder.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6 and 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over PANDEY et al (WO 2016/168231) in view of HORIE et al (U.S. Patent 7,255,809).
With regards to claims 1 and 14-17, Pandey renders obvious a multi-modal diamond abrasive package or slurry for polishing hard substrate comprising: a plurality of diamond abrasives, wherein each of the diamond abrasives of the plurality of diamond abrasive has a particle size, where the multi-modal diamond abrasive package or slurry comprises: a first diamond abrasive with a first particle size and a second diamond abrasive with a second particle size wherein the first particle size of the first diamond abrasive is smaller than the second particle size of the second diamond abrasive (Paragraphs [0009]-[0012]).
Pandey is silent as to wherein the diamond abrasives are a monocrystalline or a polycrystalline diamond abrasive. 
Pandey discloses that any suitable diamond abrasive particle may be used (Paragraph [0009]). Horie discloses that there are two kinds of diamond particles, monocrystalline diamond particles and polycrystalline diamond particles which may be used in polishing hard substrate (Col. 2 lines 17-28, Col. 3 lines 63-67 Col. 4 lines 1-18) rendering obvious wherein the diamond abrasives are a monocrystalline or a polycrystalline diamond abrasive. Pandey as modified by Horie renders obvious Applicant’s claimed composition as previously discussed and therefore renders obvious Applicant’s claimed cost savings and minimizing reduction in material removal rates. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I) "Products of identical chemical composition can not have mutually exclusive 
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the composition of Pandey to include the monocrystalline or polycrystalline diamond abrasive as rendered obvious by Horie because the reference of Horie teaches that such abrasives are adapt for forming fine texturing on very hard very rigid material (Col 4 lines 49-56) and one of ordinary skill in the art prior to the effective filing date of the invention had a reasonable expectation of predictably achieving the desired polishing composition using the monocrystalline or polycrystalline diamond abrasives. MPEP 2143D
With regards to claims 2-3, the modified teachings of Pandey discloses multi-modal diamond abrasive slurry using a water based dispersant (Pandey Paragraph [0014]) wherein diamonds are dispersed in a mono-modal diamond slurry (Pandey for example Slurry 1) which provide for a lower removal rate when compared to a multimodal diamond slurry (Pandey for example slurry 4) rendering obvious being configured to maintain or allow for higher material removal rates with a lower diamond abrasive loading in the slurry compared to a mono-modal diamond slurry at approximately a same concentration of diamonds and the multi-modal diamond abrasive package or slurry maintains a water based environmentally friendly composition; the multi-modal diamond abrasive package or slurry is configured to provide an improvement in a material removal rate while allowing for a reduced maintain or allow for higher removal rates with a lower diamond abrasive loading” and “maintains a water based environmentally friendly composition” and “provide an improvement in a material removal rate while allowing for a reduced concentration needed to obtained the improved material removal rate” because the cited prior renders obvious Applicant’s invention.
With regards to claims 4-5, the modified teachings of Pandey renders obvious a multi-modal diamond abrasive package wherein the diamond particles can be present in an amount from about 0.5 wt% to about 2 wt% (Pandey Paragraph [0011]) wherein prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to optimize the concentration of the diamond slurry to amounts including Applicant’s claimed amount of 80 ct/gallon or less in order to provide the desired polishing while reducing defects as rendered obvious by the modified teachings of Pandey (Pandey Paragraph [0036]-[338] Table 3, MPEP 2144.05(II)). In addition while, the prior art does not explicitly disclose “wherein the material removal rates at approximately the same total concentration of diamonds in the slurry is approximately 10% or more”,” such limitation appears to be a property of the claimed composition. "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses 
With regards to claim 6, the modified teachings of Pandey renders obvious wherein the first particle size of the monocrystalline or polycrystalline diamond abrasive is be between 1-3 µm and the second particle size of the second monocrystalline or polycrystalline diamond abrasive is between 2-4 µm (Pandey see Examples 15, 17) which overlaps Applicants’ claimed amounts of a first particle size of between 0.01 microns and 1.0 microns and a second particle size of between 0.5 and 10 microns. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05(I)
With regards to claims 10-13, the modified teachings of Pandey discloses obvious a multi-modal diamond abrasive package wherein the diamond particles can be present in an amount from about 0.5 wt% to about 2 wt% (Pandey Paragraph [0011]); wherein a secondary solid load of diamonds of a smaller or large size may be added in an amount of 1wt% or 2 wt% (Pandey Paragraph [0037]) provide a ratio of 20/80 ( for example 0.5 wt% of a first abrasive and 2 wt% of a second abrasive which is larger) which renders obvious Applicant’s claimed amount of between 60/40 and 10/90, 20/80 and 10/90 and approximately or equal to 20/80. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of 
In addition while, the prior art does not explicitly disclose “wherein composition is being configured to provide an improvement in material removal rates for both faces of a silicon carbide wafer while maintaining a relatively low total concentration of the diamond in the slurry comparted to a mono-modal diamond slurry at approximately ta same concentration” such limitation appears to be a property of the claimed composition. "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. MPEP 2112.01(II) As such Pandey as modified by Horie rendering obvious Applicant’s claimed composition renders obvious the compositions properties including the removal rate absent a showing of unexpected results or additional components which renders the removal rate not a property of the currently presented claim.

Claims 7-9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over PANDEY et al (WO 2016/168231) in view of HORIE et al (U.S. Patent 7,255,809), as applied to claims 1-7 and 10-17, in further view PPT RESEARCH (WO 2009/131556) hereinafter PPT.
With regards to clams 7 and 13, the modified teachings of Pandey renders obvious a multimodal diamond abrasive package or slurry wherein the first particle size 
However the cited prior art does not explicitly disclose wherein the first particle size of the first diamond abrasive is 0.5 microns.
PPT discloses a diamond abrasive package or slurry wherein the abrasive material may be in a power do material such as diamonds wherein the range of the particle sizes is dependent on the application wherein the abrasive may be in a range of 0.5 to 20 µm (Pages 5-7). Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) MPEP 2144.05(II) Therefore it would have been prima facie obvious to one of ordinary skill in the art to optimize the particle size to amounts including Applicant’s claimed amount of an abrasive of 0.5 micros in order to make the composition suitable for various suspensions including lapping suspension 
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to further modify the modified composition of Pandey to include the first abrasive particle size as rendered obvious by PPT because one of ordinary skill in the art prior to the effective filing date of the invention had a reasonable expectation of predictably achieving the desired polishing composition using the diamond abrasive size as rendered obvious by PPT. MPEP 2143D
With regards to claims 8-9, the modified teachings of Pandey renders obvious a multimodal diamond abrasive package or slurry wherein the first particle size of the first monocrystalline or polycrystalline diamond abrasive a smaller average particle size (Pandey Paragraph [0012]) and wherein the second monocrystalline or polycrystalline diamond can have an average particle size from about 1 µm to about 5µm (Pandey Paragraph [0010]) rendering obvious wherein the second particle size of the second monocrystalline or polycrystalline diamond abrasive is 3 microns. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05(I) In addition, the modified teachings of Pandey renders obvious a multi-modal diamond abrasive package wherein the diamond particles can be present in an amount from about 0.5 wt% to about 2 wt% (Pandey Paragraph [0011]); wherein a secondary solid load of diamonds of a smaller or large size may be added in an amount of 1wt% or 2 wt% (Pandey Paragraph [0037]) wherein the quantity of the components including the diamond abrasive can vary depending on the desired degree of dilution to prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to optimize the concentration of the diamond slurry to amounts including Applicant’s claimed amount of 80 ct/gallon with a first particle is at 17 ct/gallon and a second particle at an amount of 63 wt/gallon or a 50 ct/gallon slurry wherein the first particle is 11 ct/gallon and the secondary particle at a 39 ct/gallon in order to provide the desired polishing while reducing defects as rendered obvious by the modified teachings of Pandey (Pandey Paragraph [0036]-[338] Table 3, MPEP 2144.05(II)). 
The modified teachings of Pandey further discloses wherein the abrasive material may be in a power do material such as diamonds wherein the range of the particle sizes is dependent on the application wherein the abrasive may be in a range of 0.5 to 20 µm (PPT Pages 5-7). Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) MPEP 2144.05(II) Therefore it would have been prima facie obvious to one of ordinary skill in the art to optimize the particle size to amounts including Applicant’s claimed amount of an abrasive of 0.5 micros in order to make the composition suitable for various suspensions including lapping suspension and CMP suspension as taught by the modified teachings of Pandey (PPT Page 6, MPEP 2144.05(II))
In addition while, the prior art does not explicitly disclose “wherein composition is being configured to provide an improvement in material removal rates for both faces of a silicon carbide wafer while maintaining a relatively low total concentration of the diamond in the slurry comparted to a mono-modal diamond slurry at approximately ta same concentration” or “the slurry surpasses the material removal rates observed using a 3 micron diamond concentration of 160 ct/gallon” such limitation appears to be a property of the claimed composition. "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. MPEP 2112.01(II) As such Pandey as modified by Horie rendering obvious Applicant’s claimed composition renders obvious the compositions properties including the removal rate absent a showing of unexpected results or additional components which renders the removal rate not a property of the currently presented claim.
With regards to claim 18, Pandey renders obvious a multi-modal diamond abrasive package or slurry for polishing hard substrate comprising: a plurality of diamond abrasives, wherein each of the diamond abrasives of the plurality of diamond abrasive has a particle size, where the multi-modal diamond abrasive package or slurry comprises: a first diamond abrasive with a first particle size and a second diamond abrasive with a second particle size wherein the first particle size of the first diamond abrasive is smaller than the second particle size of the second diamond abrasive (Paragraphs [0009]-[0012]); wherein the first particle size of the first monocrystalline or polycrystalline diamond abrasive a smaller average particle size (Paragraph [0012]) and wherein the second monocrystalline or polycrystalline diamond can have an average particle size from about 1 µm to about 5µm (Pandey Paragraph [0010]) rendering obvious wherein the second particle size of the second monocrystalline or polycrystalline diamond abrasive is 3 microns; wherein the diamond particles can be present in an amount from about 0.5 wt% to about 2 wt% (Paragraph [0011]); wherein a secondary solid load of diamonds of a smaller or large size may be added in an amount of 1wt% or 2 wt% (Paragraph [0037]) provide a ratio of 20/80 ( for example 0.5 wt% of a first abrasive and 2 wt% of a second abrasive which is larger) which renders obvious Applicant’s claimed amount of between 20/80 and 10/90 wherein the multimodal diamond pack or slurry maintains a water based environmentally friend composition (Paragraph [0014] discloses using a water based dispersant
Pandey does not explicitly disclose wherein, the multi-modal diamond abrasive package or slurry is configured to maintain or allow for higher material removal rates with a lower diamond abrasive loading in the slurry compared to a mono-modal diamond slurry at approximately a same concentration of diamonds: wherein, the multi-modal diamond abrasive package or slurry is configured to provide an improvement in a material removal rates while allowing for a reduced concentration of diamonds needed to obtain the improved material removal rates compared to the mono-modal diamond slurry at approximately the same concentration of diamonds; wherein, the multi-modal diamond abrasive package or slurry is configured to provide the improvement rates in the material removal rates for both faces of a silicon carbide wafer while maintaining a relatively low total concentration of diamonds in the slurry compared to the mono-modal diamond slurry at approximately the same concentration of diamonds, where the relatively low total concentration of diamonds in the slurry is approximately 80 ct/gallon or less, wherein the provided improvement in the material removal rates at approximately the same total concentration of diamonds in the slurry is approximately 10% or more; wherein, the multi-modal diamond abrasive package or slurry is configured to enable a cost savings via a substitution of expensive polycrystalline diamond powder with inexpensive monocrystalline diamond powder while minimizing the reduction in a material removal rate, wherein a percentage of cost savings is approximately 3 times or more greater than a percentage of reduction in material removal rate.
Pandey discloses that any suitable diamond abrasive particle may be used (Paragraph [0009]). Horie discloses that there are two kinds of diamond particles, 
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the composition of Pandey to include the monocrystalline or polycrystalline diamond abrasive as rendered obvious by Horie because the reference of Horie teaches that such abrasives are adapt for forming fine texturing marks on very hard very rigid material (Col 4 lines 49-56) and one of ordinary skill in the art prior to the effective filing date of the invention had a reasonable expectation of predictably achieving the desired polishing composition using the monocrystalline or polycrystalline diamond abrasives. MPEP 2143D
PPT discloses a diamond abrasive package or slurry wherein the abrasive material may be in a power do material such as diamonds wherein the range of the particle sizes is dependent on the application wherein the abrasive may be in a range of 0.5 to 20 µm (Pages 5-7). Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) MPEP 2144.05(II) Therefore it would have been prima facie obvious to one of ordinary skill in the art to optimize the particle size to amounts including Applicant’s claimed amount of an abrasive of 0.5 micros in order to 
Pandey as modified by Horie and PPT renders obvious a multi-modal diamond abrasive slurry using a water based dispersant (Pandey Paragraph [0014]) wherein diamonds are dispersed in a mono-modal diamond slurry (Pandey for example Slurry 1) which provide for a lower removal rate when compared to a multimodal diamond slurry (Pandey for example slurry 4) rendering obvious being configured to maintain or allow for higher material removal rates with a lower diamond abrasive loading in the slurry compared to a mono-modal diamond slurry at approximately a same concentration of diamonds and the multi-modal diamond abrasive package or slurry maintains a water based environmentally friendly composition; the multi-modal diamond abrasive package or slurry is configured to provide an improvement in a material removal rate while allowing for a reduced concentration of diamonds needed to obtain the improved material removal rate compared to the mono-modal diamond slurry at approximately the same concentration of diamonds: or combinations thereof; wherein diamonds are dispersed in a mono-modal diamond slurry (Pandey for example Slurry 1) which provide for a lower removal rate when compared to a multimodal diamond slurry (Pandey for example slurry 4) rendering obvious being configured to maintain or allow for higher material removal rates with a lower diamond abrasive loading in the slurry compared to a mono-modal diamond slurry at approximately a same concentration of diamonds and the multi-modal diamond abrasive package or slurry maintains a water based environmentally friendly composition; the multi-modal diamond abrasive package or prima facie
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01 (I) "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. MPEP 2112.01(II) The Examiner would like to note that the current claims are “being configured” to provide a result where such result is obtained with Applicant’s claimed multimodal modal diamond abrasive package or slurry. Therefore the composition as rendered obvious by Pandey as modified by Horie renders obvious Applicant’s claimed limitations of “maintain or allow for higher removal rates with a lower diamond abrasive loading” and “maintains a water based environmentally friendly composition” and “provide an improvement in a material removal rate while allowing for a reduced concentration needed to obtained the improved material removal rate” because the cited prior renders obvious Applicant’s invention. Pandey as modified by Horie renders obvious Applicant’s claimed composition as previously discussed and therefore renders obvious Applicant’s claimed cost savings and minimizing reduction in material removal rates. In addition while, the prior art does not explicitly disclose “wherein the material removal rates at approximately the same total concentration of diamonds in the slurry is approximately 10% or more”,” such limitation appears to be a property of the claimed composition.  As 
With regards to claim 19, the modified teachings of Pandey renders obvious a multimodal diamond abrasive package or slurry wherein the first particle size of the first monocrystalline or polycrystalline diamond abrasive a smaller average particle size (Pandey Paragraph [0012]) and wherein the second monocrystalline or polycrystalline diamond can have an average particle size from about 1 µm to about 5µm (Pandey Paragraph [0010]) rendering obvious wherein the second particle size of the second monocrystalline or polycrystalline diamond abrasive is 3 microns. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05(I) In addition, the modified teachings of Pandey renders obvious a multi-modal diamond abrasive package wherein the diamond particles can be present in an amount from about 0.5 wt% to about 2 wt% (Pandey Paragraph [0011]); wherein a secondary solid load of diamonds of a smaller or large size may be added in an amount of 1wt% or 2 wt% (Pandey Paragraph [0037]) wherein the quantity of the components including the diamond abrasive can vary depending on the desired degree of dilution to facilitate east of shipping, distribution and sale (Pandey Paragraph [0021]); wherein the polishing composition provide the desired removal rate without the desired roughness and lower defectivity (Pandey [0028]) wherein the combination of the diamond abrasive of multiple sizes provides for increased removal rates (Pandey Paragraph [0036]-[0038] prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to optimize the concentration of the diamond slurry to amounts including Applicant’s claimed amount of 80 ct/gallon with a first particle is at 17 ct/gallon and a second particle at an amount of 63 wt/gallon or a 50 ct/gallon slurry wherein the first particle is 11 ct/gallon and the secondary particle at a 39 ct/gallon in order to provide the desired polishing while reducing defects as rendered obvious by the modified teachings of Pandey (Pandey Paragraph [0036]-[338] Table 3, MPEP 2144.05(II)). 
The modified teachings of Pandey further discloses wherein the abrasive material may be in a power do material such as diamonds wherein the range of the particle sizes is dependent on the application wherein the abrasive may be in a range of 0.5 to 20 µm (PPT Pages 5-7). Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) MPEP 2144.05(II) Therefore it would have been prima facie obvious to one of ordinary skill in the art to optimize the particle size to 
In addition while, the prior art does not explicitly disclose “wherein composition is being configured to provide an improvement in material removal rates for both faces of a silicon carbide wafer while maintaining a relatively low total concentration of the diamond in the slurry comparted to a mono-modal diamond slurry at approximately ta same concentration” or “the slurry surpasses the material removal rates observed using a 3 micron diamond concentration of 160 ct/gallon” such limitation appears to be a property of the claimed composition. "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. MPEP 2112.01(II) As such Pandey as modified by Horie rendering obvious Applicant’s claimed composition renders obvious the compositions properties including the removal rate absent a showing of unexpected results or additional components which renders the removal rate not a property of the currently presented claim.

Response to Arguments
Applicant’s arguments, see page 9-12 of Applicant’s response, filed February 25, 2021, with respect to 112 rejections have been fully considered and are persuasive.  The 112 rejections of 2-5, 8-9 and 15-19 have been withdrawn has been withdrawn. 
Applicant’s arguments, see pages 12-18 of Applicant’s response, filed February 25, 2021, with respect to the rejection(s) of claim(s) 1-19 under 103 have been fully considered and are persuasive. In particular Applicant’s amendment has overcome the rejection. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of PANDEY et al (WO 2016/168231), HORIE et al (U.S. Patent 7,255,809) and PPT RESEARCH (WO 2009/131556) hereinafter PPT.

For the purpose of compact prosecution the Examiner would like address several arguments which are present and may be still applicable to the current art rejection.

Applicant argues on page 10 of Applicant’s response that the currently presented claims requires a composition “with two different monocrystalline or polycrystalline diamond abrasives.” Applicant further argues on pages 13-18 of Applicant’s response that the composition requires “at least 2 distinct monocrystalline or polycrystalline diamond abrasives with 2 distinct particle sizes.” This is found unpersuasive.
The Examiner would like to clarify that Applicant’s currently presented claims does not require the inclusion of monocrystalline and polycrystalline composition. A 

Applicant appears to argue on pages 17-18 of Applicant’s response that Horde’s process sis not a ‘polishing process” wherein improving removal rate is a claim at all but rather a “texturing process” which differs from Applicant’s claims. This is found unpersuasive. 
The Examiner would first like to not that Applicant’s currently presented claims are directed towards an “abrasive package or slurry.” The language of “for polishing hard substrates” is considered intended use of the composition as claimed. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999) MPEP 2111.02(II). It is the Examiner’s position that Horie renders obvious an abrasive composition for polishing (texturing a surface). Applicant appears to limit the polished surface, however a surface may be polished to a rough surface or a mirror surface and such limitations are not present.
Applicant’s argument that a number of functional limitations of the composition is not persuasive over prior art which renders the composition itself. Applicant appears to have a number of dependent claims directed towards the function of the composition without limiting or distinguishing the composition itself. As such it is the Examiner’s position that absent showing of a claimed structural difference between the prior art and the functional claims such limitations will be interpreted as characteristics of the claimed composition. If such limitations are no inherent properties of the composition amendments specifying the configuring would provide structural limitations to the composition. For example, the amendment could specify a particular quantity of abrasives, particle size or dispersant. Each of these amendments when interpreted in view of the specification would inform one of ordinary skill in the art of the particular configuration of the composition.  As such Applicant’s arguments with regards to allowability are found unpersuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE P. DUCLAIR whose telephone number is (571)270-5502.  The examiner can normally be reached on 9-6:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine G. Norton can be reached on 571-272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHANIE P DUCLAIR/Primary Examiner, Art Unit 1713